Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pg. 9-10, filed 3 June 2022, with respect to the rejection(s) of claim(s) 1-9, 13 and 14 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morilhat (WO 2019/238516) and Sobieski (US 8146997).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claim(s) 1, 2, 4-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morilhat (WO 2019/238516) in view of Sobieski (US 2010/0270841).
(The rejection will reference the specification of the equivalent publication US 2021/0245639 to Morilhat, and the equivalent patent US 8146997 to Sobieski.)

Claim 1- Morilhat discloses a headrest module for a motor vehicle seat, the headrest module comprising: 
a base component (2); a headrest (3) mounted in the base component (¶ 25), wherein the headrest is configured to be guided in a vehicle longitudinal direction (X) of the headrest module so as to be extendable and retractable relative to the base component, and 
a fixing mechanism between the base component (2) and the headrest (3), the fixing mechanism having a first fixing element (3.2) with teeth (the reference number 3.2 designates the intermediate spaces defined by the teeth but for the sake of simplicity the number will be used in this rejection to designate each tooth), the first fixing element being arranged in the vehicle longitudinal direction (X), and a second fixing element (4) configured to be moved towards the first fixing element for engagement between adjacent teeth (fig. 5), 
wherein contact faces of the first and second fixing elements (3.2, 4) are configured such that an extension (forward) of the headrest is possible under the action of a force on the headrest in an extension direction (¶ 36, “even without actuation of the unlocking element 5”), and 
wherein a movement of the headrest (3) in a retraction direction (rearward X direction) is possible under action of a release mechanism (5) of the headrest module configured to move the second fixing element (4) out of a region between the teeth (3.2) of the first fixing element (fig. 5).

Morilhat discloses the release mechanism (5) operates the second fixing element (4) mounted in the base component (fig. 5) and suggests that the mechanism is disposed on the underside of the base component (fig. 4-5); wherein the headrest (3) is mounted in the base component; and wherein the release mechanism is comprised of a button assembly (5.1, 5.2), a transfer portion (shown not designated, fig. 3) pushed in a first direction by the button, and a slider portion (shown not designated, fig. 3) that carries an arresting spring (6) and a ramp (5.3) that actuates the second fixing element (4) in a second direction perpendicular to the first.  Morilhat does not explicitly disclose that the release mechanism (5) is mounted in the base component and in the headrest.  

Sobieski teaches a similar headrest module comprising a headrest mounted in a base component (fig. 4) and a release mechanism; wherein the release mechanism is comprised of a button assembly (68), a transfer portion (84) pushed in a first direction by the button (fig. 5, col. 4: 36-41), and a slider portion (72) that carries inclined surfaces (86) that actuate a second fixing element (interlocking member 74 comprising lock arms 94, 96) in a second direction perpendicular to the first (fig. 6-8, col. 5: 42-55, col. 4: 63-67).  Sobieski teaches that the release mechanism is mounted in the base component and in the headrest (see fig. 1-7) as part of the configuration of the module, wherein a person of ordinary skill in the art would know that this configuration yields the predictable result of substantially protecting the release mechanism from damage or tampering.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Morilhat with the mounting configuration according to Sobieski’s teaching, in order to protect the working components of the module from damage during operation.

Claim 2- Morilhat and Sobieski teach the headrest module as claimed in claim 1, and with reference to Morilhat’s teaching, wherein the first fixing element (3.2) is mounted (integrally formed, fig. 5) in the headrest (3) and the second fixing element (4) is mounted in the base component (2).
Claim 4- Morilhat and Sobieski teach the headrest module as claimed in claim 1, and with reference to Morilhat’s teaching, wherein the teeth (3.2) are formed identically, and wherein tooth spacings between adjacent teeth are identical (fig. 5).  
Claim 5- Morilhat and Sobieski teach the headrest module as claimed in claim 1, and with reference to Morilhat’s teaching, wherein the headrest (3) has a guide portion (3.1) with side guides (lower-side recesses, ¶ 25), wherein the guides cooperate with guides (2.1.1) of the base component (2).
Claim 6- Morilhat and Sobieski teach the headrest module as claimed in claim 5, and with reference to Morilhat’s teaching, wherein the side guides (lower-side recesses) of the guide portion (3.1) are connected by a connecting portion (the middle portion of the guide portion, fig. 5, carrying the teeth 3.2), wherein the connecting portion (guide middle portion) receives the teeth (3.2), wherein the teeth are arranged in the vehicle transverse direction of the headrest module (fig. 5), and wherein the teeth (3.2) are arranged parallel to each other.
Claim 7- Morilhat and Sobieski teach the headrest module as claimed in claim 1, wherein Morilhat suggests in figure 3 that the width of the second fixing element (4) may be about one-third to one-half of its height, and suggests in figure 5 that the height of each tooth (3.2) may be about one-fourth of the fixing element’s height; such that the tooth width would be about the width of the fixing element (4).  It would have been obvious to select dimensions for the teeth wherein an extent of a respective tooth in a width dimension amounts to a multiple of an extent of the respective tooth in a height dimension since the selection would yield the predictable result of providing effective engagement between the first (3.2) and second fixing element (4) of Morilhat and since the selection would involve only routine skill in the art.
Claim 8- Morilhat and Sobieski teach the headrest module as claimed in claim 1, and with reference to Morilhat’s teaching, wherein each tooth (3.2) is formed obliquely (as shown in fig. 5) such that: the respective tooth has a tooth cross-section such that a first tooth flank (vertical side) of the respective tooth is arranged in a plane perpendicular to a movement direction (X-direction) of the headrest, and wherein a second tooth flank (slanted side) of the respective tooth is arranged sloping relative to the plane, wherein a distance from the first tooth flank (vertical) to the second tooth flank (slanted) in a region of a base (upper end) of the tooth is greater than a distance from the first tooth flank to the second tooth flank in a region (lower end) remote from a base of the tooth.
Claim 9- Morilhat and Sobieski teach the headrest module as claimed in claim 1, and with reference to Morilhat’s teaching, wherein the second fixing element (4) comprises a plate (fig. 3), the plate being mounted movably in the base component (fig. 1) for engagement between two adjacent teeth (3.2), wherein the plate is configured to be moved out of an engagement position (in the Z direction, fig. 3) between two adjacent teeth against a force of a spring (8).  
Claim 13- Morilhat and Sobieski teach the headrest module as claimed in claim 1, and with reference to Morilhat’s teaching, wherein a stop (shown, not designated, fig. 5) is provided for limiting a maximum insertion movement and/or a maximum extension movement of the headrest relative to the base component (¶ 36- Morilhat discloses some of the teeth 3.2 are obliquely formed in order to allow forward extension movement of the headrest 3, and fig. 5 shows the last tooth is rectangularly formed and thus structurally capable of functioning as a stop for limiting the maximum extension).
Claim 14- Morilhat and Sobieski teach the headrest module as claimed in claim 1, and with reference to Morilhat’s teaching, wherein the headrest module is configured, in a region (fig. 4) of its base component (2), to be connected to a vehicle seat backrest (backrest rods 1.1) via spring mounting clips (6, 7) and sleeves (2.2).  Morilhat does not disclose the connection provided via screw connections.  Morilhat does show that the sleeves (2.2), which are displaceable along the backrest (¶ 25), are coupled inside the lower region of the base component (2).  It would have been obvious to fix the sleeves (2.2) to the base component (2) via screw connections in order to properly connect base component of the headrest module to the seat backrest; wherein the selection involves only routine skill in the art and yields the predictable result of connecting the headrest module and backrest via mounting clips and screw connections.



Allowable Subject Matter
Claims 15-17 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636